





Exhibit 10.2




March 14, 2006







Mr. John M. Presley

N23 W28806 Louis Avenue

Pewaukee, Wisconsin  53072




Dear John,




The purpose of this letter is to set forth our agreement regarding your
termination of employment with Marshall & Ilsley Corporation (“M&I”).




1.

Medical and Dental Insurance.  By signing below, you agree to subscribe for
family medical and dental insurance with your new employer (“New Employer
Insurance”), upon attaining eligibility to participate in their medical and
dental insurance program.  You will notify M&I once you obtain New Employer
Insurance.  Until the earlier of (a) your eligibility for New Employer Insurance
or (b) June 30, 2006, M&I will provide you with continuing medical and dental
insurance that is subsidized by M&I on the same basis as for full-time M&I
employees.  Nothing in this paragraph affects your rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (COBRA), which will
commence with the termination of your employment with M&I.

2.

Company Car and Release.  In exchange for your execution of the attached release
after termination of your employment with M&I, and not revoking the release
during the applicable rescission period, M&I will transfer to you the 2004 Lexus
GX470, which is your company car.  You are responsible for all income and
employment taxes associated with the transfer, and to the extent withholding of
such taxes is required, they will be withheld from your last paycheck.  If the
amount available from your paycheck is insufficient to cover the withholding,
you agree to pay M&I for any excess upon our request.

3.

Compensation Arrangements.  Any options for M&I common stock that are vested as
of your last day of employment (March 24, 2006) will be exercisable for three
months after your termination of employment in accordance with their terms.  All
unvested equity awards, as well as your participation in the Company’s Long-Term
Incentive Plan and any other compensation plans, will terminate on March 24,
2006, and no payments will be made to you thereunder.  Your Change of Control
Agreement with M&I dated October 18, 2004 will terminate on March 24, 2006.  Any
balances you have in M&I’s Executive Deferred Compensation Plans will be paid to
you in accordance with the terms of the plans and your elections thereunder,
except to the extent of the balances attributable to the supplemental retirement
contributions which are not vested.

4.

Voluntary Termination of Employment.  You agree that your termination of
employment is voluntary and thus you are not entitled to any severance benefits
under any plan or arrangement of M&I, and that you will not file for
unemployment benefits.

John, all of us at M&I have enjoyed getting to know you and your family, and
wish you much success in your future endeavors.

Yours truly,




/s/ Paul J. Renard


Paul J. Renard, Senior Vice President







I agree with and accept the above-mentioned terms contained in this letter
agreement and agree to be bound by them.




Dated this 14th day of March, 2006.







/s/ John M. Presley         

John M. Presley












